Citation Nr: 9916696	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by multiple joint pain, myalgia, and loss 
of use of hands.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by insomnia.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by respiratory condition.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 
1984, from October 1986 to February 1987, and from October 
1990 to May 1991.

This appeal arises from September 1994 and March 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


REMAND

In December 1998 the Board received a letter from the veteran 
in which he requested a hearing before the BVA.  In March 
1999 the Board sent a letter to the veteran requesting that 
he clarify his wishes regarding a personal hearing before the 
Board.  He was provided a 30 day period to respond to this 
letter, after which the Board would assume that he wished a 
hearing before a member of the Travel Board at the 
Indianapolis RO, and would remand his case there for such 
hearing.  It was also explained to the veteran that the 
remand and hearing action might significantly delay a 
decision in his appeal.  No response to this letter has been 
received at the Board.

As such, it is necessary to return this case to the RO to 
satisfy the veteran's due process rights.  Therefore, in 
order to give the veteran every consideration with respect to 
the present appeal, and to accord due process of law, it is 
the opinion of the Board that further development in this 
case is warranted.  Accordingly, this case is REMANDED to the 
RO for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO at the earliest 
possible opportunity.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


